
	
		I
		112th CONGRESS
		2d Session
		H. R. 6697
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2012
			Mr. Kucinich
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on the
			 Judiciary,
			 Transportation and
			 Infrastructure, and Natural Resources, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the citizen suit provisions in several statutes
		  to impose an additional award to prevailing plaintiffs.
	
	
		1.Short titleThis Act may be cited as The Consumer Bounty Act.
		2.Amendment to the Toxic
			 Substances Control ActSection
			 20 of the Toxic Substances Control Act (15 U.S.C. 2619) is amended by adding at
			 the end the following:
			
				(e)Consumer
				bountyIn any civil action
				brought under this section in which the plaintiff or plaintiffs prevail in
				whole or in part, the court shall award the plaintiff or plaintiffs not less
				than $10,000, to be paid by the defendant or defendants against whom the
				plaintiff or plaintiffs prevailed. Multiple plaintiffs shall split the award
				based on the time each plaintiff spent on the case. Multiple defendants are
				jointly and severally liable to the plaintiff or
				plaintiffs.
				.
		3.Amendment to the
			 Surface Mining Control and Reclamation Act of 1977Section
			 520 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1270)
			 is amended by adding at the end the following:
			
				(g)In any civil action brought under this
				section in which the plaintiff or plaintiffs prevail in whole or in part, the
				court shall award the plaintiff or plaintiffs not less than $10,000, to be paid
				by the defendant or defendants against whom the plaintiff or plaintiffs
				prevailed. Multiple plaintiffs shall split the award based on the time each
				plaintiff spent on the case. Multiple defendants are jointly and severally
				liable to the plaintiff or
				plaintiffs.
				.
		4.Amendment to the
			 Federal Water Pollution Control ActSection 505 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1365) is amended by adding at the end the
			 following:
			
				(i)In any civil action brought under this
				section in which the plaintiff or plaintiffs prevail in whole or in part, the
				court shall award the plaintiff or plaintiffs not less than $10,000, to be paid
				by the defendant or defendants against whom the plaintiff or plaintiffs
				prevailed. Multiple plaintiffs shall split the award based on the time each
				plaintiff spent on the case. Multiple defendants are jointly and severally
				liable to the plaintiff or
				plaintiffs.
				.
		5.Amendment to the
			 Safe Drinking Water ActSection 1449 of the Safe Drinking Water Act
			 (42 U.S.C. 300j–8) is amended by adding at the end the following:
			
				(f)In any civil action brought under this
				section in which the plaintiff or plaintiffs prevail in whole or in part, the
				court shall award the plaintiff or plaintiffs not less than $10,000, to be paid
				by the defendant or defendants against whom the plaintiff or plaintiffs
				prevailed. Multiple plaintiffs shall split the award based on the time each
				plaintiff spent on the case. Multiple defendants are jointly and severally
				liable to the plaintiff or
				plaintiffs.
				.
		6.Amendment to the
			 Marine Protection, Research, and Sanctuaries Act of 1972Section 105(g) of the Marine Protection,
			 Research, and Sanctuaries Act of 1972 (33 U.S.C. 1415(g)) is amended by adding
			 at the end the following:
			
				(6)In any civil action brought under this
				subsection in which the plaintiff or plaintiffs prevail in whole or in part,
				the court shall award the plaintiff or plaintiffs not less than $10,000, to be
				paid by the defendant or defendants against whom the plaintiff or plaintiffs
				prevailed. Multiple plaintiffs shall split the award based on the time each
				plaintiff spent on the case. Multiple defendants are jointly and severally
				liable to the plaintiff or
				plaintiffs.
				.
		7.Amendment to the
			 Noise Control Act of 1972Section 12 of the Noise Control Act of 1972
			 (42 U.S.C. 4911) is amended—
			(1)by redesignating
			 subsection (f) as subsection (g); and
			(2)by inserting after
			 subsection (e) the following:
				
					(f)In any civil action brought under this
				section in which the plaintiff or plaintiffs prevail in whole or in part, the
				court shall award the plaintiff or plaintiffs not less than $10,000, to be paid
				by the defendant or defendants against whom the plaintiff or plaintiffs
				prevailed. Multiple plaintiffs shall split the award based on the time each
				plaintiff spent on the case. Multiple defendants are jointly and severally
				liable to the plaintiff or
				plaintiffs.
					.
			8.Amendment to the
			 Energy Policy and Conservation ActSection 335 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6305) is amended by adding at the end the
			 following:
			
				(g)Consumer
				bountyIn any civil action
				brought under this section in which the plaintiff or plaintiffs prevail in
				whole or in part, the court shall award the plaintiff or plaintiffs not less
				than $10,000, to be paid by the defendant or defendants against whom the
				plaintiff or plaintiffs prevailed. Multiple plaintiffs shall split the award
				based on the time each plaintiff spent on the case. Multiple defendants are
				jointly and severally liable to the plaintiff or
				plaintiffs.
				.
		9.Amendment to the
			 Solid Waste Disposal ActSection 7002 of the Solid Waste Disposal Act
			 (42 U.S.C. 6972) is amended by adding at the end the following:
			
				(h)Consumer
				bountyIn any civil action
				brought under this section in which the plaintiff or plaintiffs prevail in
				whole or in part, the court shall award the plaintiff or plaintiffs not less
				than $10,000, to be paid by the defendant or defendants against whom the
				plaintiff or plaintiffs prevailed. Multiple plaintiffs shall split the award
				based on the time each plaintiff spent on the case. Multiple defendants are
				jointly and severally liable to the plaintiff or
				plaintiffs.
				.
		10.Amendment to the
			 Clean Air ActSection 304 of
			 the Clean Air Act (42 U.S.C. 7604) is amended by adding at the end the
			 following:
			
				(h)Consumer
				bountyIn any civil action
				brought under this section in which the plaintiff or plaintiffs prevail in
				whole or in part, the court shall award the plaintiff or plaintiffs not less
				than $10,000, to be paid by the defendant or defendants against whom the
				plaintiff or plaintiffs prevailed. Multiple plaintiffs shall split the award
				based on the time each plaintiff spent on the case. Multiple defendants are
				jointly and severally liable to the plaintiff or
				plaintiffs.
				.
		11.Amendment to the
			 Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980Section 310 of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9659) is amended—
			(1)by redesignating
			 subsection (i) as subsection (j); and
			(2)by inserting after
			 subsection (h) the following:
				
					(i)Consumer
				bountyIn any civil action
				brought under this section in which the plaintiff or plaintiffs prevail in
				whole or in part, the court shall award the plaintiff or plaintiffs not less
				than $10,000, to be paid by the defendant or defendants against whom the
				plaintiff or plaintiffs prevailed. Multiple plaintiffs shall split the award
				based on the time each plaintiff spent on the case. Multiple defendants are
				jointly and severally liable to the plaintiff or
				plaintiffs.
					.
			12.Amendment to the
			 Powerplant and Industrial Fuel Use Act of 1978Section 725 of the Powerplant and Industrial
			 Fuel Use Act of 1978 (42 U.S.C. 8435) is amended by adding at the end the
			 following:
			
				(f)Consumer
				bountyIn any civil action
				brought under this section in which the plaintiff or plaintiffs prevail in
				whole or in part, the court shall award the plaintiff or plaintiffs not less
				than $10,000, to be paid by the defendant or defendants against whom the
				plaintiff or plaintiffs prevailed. Multiple plaintiffs shall split the award
				based on the time each plaintiff spent on the case. Multiple defendants are
				jointly and severally liable to the plaintiff or
				plaintiffs.
				.
		13.Amendment to the
			 Emergency Planning and Community Right-To-Know Act of 1986Section 326(a)(1) of the Emergency Planning
			 and Community Right-To-Know Act of 1986 (42 U.S.C. 11046(a)(1)) is amended by
			 adding at the end the following:
			
				(E)In any civil action brought under this
				paragraph in which the plaintiff or plaintiffs prevail in whole or in part, the
				court shall award the plaintiff or plaintiffs not less than $10,000, to be paid
				by the defendant or defendants against whom the plaintiff or plaintiffs
				prevailed. Multiple plaintiffs shall split the award based on the time each
				plaintiff spent on the case. Multiple defendants are jointly and severally
				liable to the plaintiff or
				plaintiffs.
				.
		14.Amendment to the
			 Outer Continental Shelf Lands ActSection 23(a) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1349(a)) is amended by adding at the end the following:
			
				(7)In any civil action brought under this
				section in which the plaintiff or plaintiffs prevail in whole or in part, the
				court shall award the plaintiff or plaintiffs not less than $10,000, to be paid
				by the defendant or defendants against whom the plaintiff or plaintiffs
				prevailed. Multiple plaintiffs shall split the award based on the time each
				plaintiff spent on the case. Multiple defendants are jointly and severally
				liable to the plaintiff or
				plaintiffs.
				.
		15.Pipeline safety
			 amendmentSection 60121 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
			
				(e)Consumer
				bountyIn any civil action
				brought under this section in which the plaintiff or plaintiffs prevail in
				whole or in part, the court shall award the plaintiff or plaintiffs not less
				than $10,000, to be paid by the defendant or defendants against whom the
				plaintiff or plaintiffs prevailed. Multiple plaintiffs shall split the award
				based on the time each plaintiff spent on the case. Multiple defendants are
				jointly and severally liable to the plaintiff or
				plaintiffs.
				.
		
